EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM THE BOARD OF DIRECTORS ORBCOMM INC.: We consent to the use of our reports with respect to the consolidated balance sheets of ORBCOMM Inc. and subsidiaries (the Company) as of December31, 2010 and 2009, and the related consolidated statements of operations, cash flows and changes in equity and comprehensive loss for each of the years in the two-year period ended December31, 2010, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December31, 2010, which reports appear in the December31, 2010 annual report on Form 10-K of the Company, incorporated by reference herein, and to the reference to our firmunder the heading "Experts" in the prospectus. Our report on the consolidated financial statements refers to a change in the method of accounting for noncontrolling interests due to the adoption of new accounting requirements issued by the Financial Accounting Standards Board, as of January1, 2009. /s/ KPMG LLP New York, New York July 14, 2011
